department of the treasury internal_revenue_service vimern oes government entities division sep uniform issue list set plans legend company a company b trustee c amount d amount e amount f plan x ira y dear this is in response to a request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code correspondence dated date and date supplemented the request in november j you received a check in the trustee c was the trustee for company a’s plan x at you and your representative have submitted the following facts and representations company a sponsored pian x in which you participated you terminated employment with company a on or about amount of amount d from trustee the time that you received the check you did not know why you had received the check you did not receive notification that the check was to be mailed to you and no notice as to what the page check represented was enclosed you were unaware and were not advised that it was a distribution of all amounts due you from plan x or that you had days to roll over the funds into an individual_retirement_account amount d represented the total_distribution due you from plan x less federal and state withholding you have not attained age at that time your financial advisor advised you that the check might be a a few weeks after receiving the above-referenced check you attempted to schedule an your financial advisor however you were unable to secure an appointment appointment with until january qualified_plan distribution check during this time exhausted all efforts to find it on january several people who had no idea why the check was issued you finally were able to contact an employee of trustee c who knew what the check represented you notified trustee c of the misplaced check and requested a replacement check on february a replacement check in the amount of amount d to you on february replacement check together with your personal check in the amount of amount e which represents the amount of the federal and state withholding to company b for deposit in ira y the total amount sent for deposit in ira y was amount f which equals the gross lump sum distribution due you from plan x period you misplaced the check and you contacted trustee c and talked to trustee c issued you mailed the the 60-day rollover period expired on or about january based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount f which includes federal and state tax withholding because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities the information presented by you demonstrates a mistake on the part of trustee c by revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider ali relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred not providing you with any information either as to the source or purpose of the check you received in november ees or of the 60-day rollover requirement furthermore the check was received without your having received any notice that it was to be forthcoming and over five years after you separated from the service of company a in addition you have demonstrated that had you been aware of the reason for the check and of the rollover requirements you would have attempted to complete the rollover of the check into an ira within the 60-day rollover period this is shown by the fact that the replacement check was sent directly to ira y without being cashed also the funds distributed from plan x were placed in an ira approximately days after the time had expired for completing the rollover and none of the funds were used for any personal expenses during this time 60-day rollover requirement with respect to the distribution of the amount from plan x provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount f into ira y will be considered a rollover_contribution within the meaning of sec_402 of the code under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact xxx xxxxxxx id xx q000 at therefore pursuant to sec_402 of the code the service hereby waives the this letter is directed only to the taxpayer who requested it sec_6110 of the no opinion is expressed as to the tax treatment of the transaction described herein xxx xxx-xxxx please address all correspondence to se t ep ra t3 code provides that it may not be used or cited as precedent employee plan echnical group rances v sloan sincerely yours jager deleted copy of ruling letter notice of intention to disclose ce enclosures
